Amended Schedule A to the Administration Services Agreement between DGHM Investment Trust (the “Trust”) and Commonwealth Shareholder Services, Inc. (“CSS”) Dated October 1, 2008 Dated as of June 28, 2010 Compensation to be Paid to CSS: A.For the performance of Blue Sky matters, CSS shall be paid at the rate of $30 per hour of actual time used. B.For shareholder servicing, CSS shall be paid at the rate of $30 per hour of actual time used. C.For compliance services related to the administration, transfer agency and underwriting services provided to the funds, CSS shall be paid monthly at the annual rate of $12,000 per fund on funds with assets ranging from $0.00 million to $50 million; $18,000 per fund on funds withassets greater than $50 million but less than $250 million; and $24,000 on assets greater than $250 million.CSS reserves the right to waive this fee. D.For all other administration, CSS shall be paid an asset-based administrative fee, computed daily and paid monthly, at the following annual rates based on the average daily net assets of each Fund: Name of FundAdministrative Services Fee DGHM All Cap Value Fund 10 basis points to $75 million; 7 basis points over $75 million; $15,000 annual minimum. DGHM Small Cap Value Fund 10 basis points to $75 million; 7 basis points over $75 million; $30,000 annual minimum.Annual minimum reduced to $20,000 for first year of operations.
